Case 3:20-cv-00274-DPM Document 11 Filed 01/22/21 Page 1lof1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION
RUBEN RIVERA
#45919 PLAINTIFF
V. No: 3:20-cv-274-DPM
KEITH BOWERS, Admin.,
Craighead County Detention Center DEFENDANT
ORDER

Unopposed recommendation, Doc. 10, adopted. FED. R. CIv.
P.72(b) (1983 addition to advisory committee notes). Rivera's
complaint and amended complaint, Doc. 2 & 9, will be dismissed
without prejudice for failure to state a claim. This dismissal counts as
a “strike” for purposes of 28 U.S.C. § 1915(g). An in forma pauperis
appeal from this Order and accompanying Judgment would not be
taken in good faith. 28 U.S.C. § 1915(a)(3).

So Ordered.

D.P. Marshall Jr. —
United States District Judge

 

Vi /AAKRY
Hh VAAY

 
